January 24, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    TRAVOY RAMON HOLLIE, Appellant

NO. 14-12-00808-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED as moot. The Court orders
the appeal DISMISSED in accordance with its opinion. The appeal from the
sentence imposed on November 30, 2012, docketed under our appellate case
number 14-12-01085-CR remains pending before the court.

      We further order appellant pay all costs expended in the appeal.

      We further order this decision certified below for observance.